One purpose of requiring a prosecutor is to identify him so that upon malicious and frivolous prosecutions *Page 355 
he may be subjected to taxation of costs and to action for malicious prosecution.
Where crime is shown and none appear to prosecute, the law substitutes for a prosecutor the authority of the grand jury to file a presentment under section 11603, subsection 1, of the Code, or action by the district attorney under subsection 9.
Section 11582 of the Code does not dispense with the requirement of a prosecutor or the alternative requirement under section 11603, subsecs. 1 and 9. It does no more than extend the inquisitorial power of the grand jury to all offenses. That merely means the power to inquire, and beyond that to observe the requirement of other provisions of the Code, among them the requirement for a prosecutor upon indictments or the alternative, official action. That section means that the grand jury may send for witnesses. It confers no power to informally present felonies with the same indifference that misdemeanor charges are made by the grand jury.
The power to institute prosecutions by presentments as a substitute for indictments is antagonistic to the common law and the power should not be extended beyond express statutory provisions. Glenn v. State, 31 Tenn. (1 Swan), 19.
Moreover, in construing section 11582 of the Code, it must be supposed that the Legislature did not intend to change, but to only revise and compile, existing statutes; and statutes in existence prior to the Code of 1932, as well as other provisions of the later Code, must be looked to in determining the legislative intent. State v. Wilson, 115 Tenn. 725, 91 S.W. 195.
When sections 11600, 11602, 11603, 11604 and others, brought into the Code from previous acts, are considered, *Page 356 
it cannot be inferred that the Legislature intended to deprive citizens of protection from a malicious prosecution initiated through the agency of an invisible informant. On the contrary, it seems that these provisions express a contrary intent, that is, the intent that prosecution in felonies shall be upon indictment by a prosecutor. *Page 357